Citation Nr: 0014062	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1970 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for dysthymia.  


FINDING OF FACT

No currently diagnosed acquired psychiatric disorder, to 
include dysthymia, is shown to be causally or etiologically 
related to the veteran's period of service.


CONCLUSION OF LAW

Dysthymia was not incurred or aggravated during active duty, 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the claims file includes two 
"progress notes" from a VA psychologist, dated in June and 
August of 1997, respectively, in which the psychologist 
essentially indicated that the veteran had depression 
secondary to his service.  For purposes of the well-grounded 
claim analysis, the evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Under the circumstances, 
the Board finds that all of the requirements for a well-
grounded service connection claim have been met in this case.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board further finds that the veteran has been 
given the opportunity to argue the merits of his claim and 
the VA's duty to assist the veteran with his claim has been 
satisfied.  In the latter regard, the Board notes that the VA 
has conducted several psychiatric examinations of the veteran 
including a detailed examination in November 1997 which 
considered the veteran's complete records and his reported 
history. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records include examination 
reports, dated in August 1969 and February 1973, which show 
that his psychiatric condition was clinically evaluated as 
normal.  A report of medical history accompanying the August 
1969 examination report shows that the veteran did not self-
report any psychiatric symptoms.  The remainder of the 
service medical records are silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder.

In this case, the Board finds that the evidence does not show 
that the veteran had an acquired psychiatric disorder, to 
include dysthymia, during service, that he had a compensably 
disabling psychosis within one year of his separation from 
active duty, or that any current dysthymia is linked to his 
active duty service.  Rather, the record shows that the 
veteran was not treated for an acquired psychiatric disorder 
while on active duty, and that the first medical evidence of 
an acquired psychiatric disorder is found in a Social 
Security Administration decision, dated in May 1995.  The 
SSA's decision is somewhat unclear as to its bases, but when 
read most favorably to the veteran it appears to indicate 
that the veteran became disabled as of March 1, 1993, due to 
Crohn's disease and depression.  The SSA report further 
indicates that the veteran's disability began when he was 45 
years old.  However, even assuming arguendo that the 
veteran's depression was clinically manifest as of March 1, 
1993, this is approximately 20 years after separation from 
service.  In addition, the claims file contains detailed VA 
psychiatric examination reports, dated in July 1993, April 
1994 and November 1997 which do not support the veteran's 
claim.  The July 1993 report shows that the veteran denied 
any previous psychiatric treatment.  His history was reviewed 
in the course of the examination and he was not diagnosed 
with any psychiatric disorder that was related to service.  
The Axis I diagnosis was alcohol dependence, episodic.  The 
April 1994 report contains an Axis I diagnosis of dysthymia, 
moderately severe, and the examiner stated that the veteran's 
dysthymia was secondary to coping with the chronic mental 
illness of his wife, who has been in a nursing home for the 
mentally ill.  This conclusion was reached following 
examination of the veteran and evaluation of his reported 
history.  There was no reference to service as a cause.  
Finally, the November 1997 report shows that the examiner 
specifically noted that the veteran's C-file had been 
reviewed, including the previous medical reports and 
evaluations and the veteran's reported history.  The report 
contains an Axis I diagnosis of dysthymia and history of ETOH 
abuse, with no ETOH use in the last two or three years by 
history.  The Axis IV diagnosis lists the veteran's concern 
for his health and his attempts to reunite with a daughter 
who had been removed from his home by local authorities.  The 
Axis IV notations are evidence that his Axis I diagnosis 
(dysthymia) is related to these factors.  See e.g., Hernandez 
v. Toyens, 11 Vet. App. 379 (1998).  All of the examiners 
included an account of the veteran's life history and 
subjective complaints, and none of the examiners thought it 
appropriate to link dysthymia to the veteran's service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for dysthymia.

In reaching this decision, the Board has considered the two 
"progress notes" from a VA psychologist (hereinafter 
"E.E."), dated in June and August of 1997, respectively, in 
which E.E. essentially indicated that the veteran had 
depression secondary to his service.  However, the Board 
initially notes that the probative value of these opinions is 
weakened by the fact that there is no indication that E.E. 
reviewed the veteran's C-file prior to writing either of his 
opinions.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, 
these opinions are unenhanced by any additional medical 
comment or citation to clinical findings during service, or 
thereafter.  The Board further notes that the probative value 
of E.E.'s opinions is weakened by the inconsistent statements 
in his other reports.  Specifically, in progress notes, dated 
in May and November 1997 and February 1998, an undated 
progress note (apparently created prior to May 23, 1997), and 
a psychological testing report, dated in November 1996, E.E. 
either stated that the veteran had PTSD (with no mention of 
dysthymia) or that the veteran has dysthymia which "masks" 
underlying PTSD.  In addition, in the May 1997 progress note 
and the undated progress note, E.E. related the veteran's 
PTSD to living with a father who was a disabled combat 
veteran of WWII who had PTSD (the Board notes that the Board 
has previously denied the veteran's claims of entitlement to 
service connection for PTSD on two occasions, most recently 
in November 1998).  Given the foregoing, the Board finds that 
the probative value of E.E.'s opinions which link his 
dysthymia to his service are outweighed by contrary evidence 
of record, which shows that the veteran's dysthymia is not 
related to his service.  Of particular weight is the detailed 
VA examination of November 1997 which, in addition to an 
evaluation of the veteran included a review of his record and 
the reports and findings of E.E.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
instant claim, and that service connection for dysthymia is 
not warranted.

The Board has considered the written testimony of the 
veteran.  The Board has also considered the lay statement of 
a friend of the veteran (E.S.T.), received in February 1999, 
in which E.S.T. states that he observed that the veteran was 
a hard worker who stayed to himself from about 1973 to 1978, 
after which time he became more sociable.  The Board points 
out that although the veteran's arguments and reported 
symptoms have been noted, and the statement from E.S.T. has 
been considered, the issues in this case ultimately rest upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis, and the etiology of his 
diagnosed condition.  The veteran, and E.S.T., as lay persons 
untrained in the fields of medicine and/or psychiatry, are 
not competent to offer such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board has determined that service connection 
for dysthymia is not warranted.  To that extent, the 
veteran's contentions and E.S.T.'s statements to the contrary 
are unsupported by persuasive evidence. 

As a final matter, the Board notes that the RO denied the 
veteran's claim as not well grounded, and that the Board has 
denied his claim on the merits.  However, the Board finds 
that its analysis of this claim on this basis has not 
prejudiced the veteran.  The veteran and his representative 
have consistently argued the merits of his claim, without 
regard to the rules and regulations for well groundedness.  
Additionally, in February 1999 the RO sent the veteran a 
statement of the case (SOC) which included the law as set 
forth in 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.303 relating to 
the principles of service connection.  The veteran was 
therefore notified of the basic requirements for a claim of 
service connection and was afforded an opportunity to submit 
evidence and argument with regard to the applicable law.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by the Board's review on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In addition, as 
discussed above, the Board finds that the record is complete 
and sufficient medical evidence has been obtained to comply 
with the duty to assist, specifically the November 1997 VA 
psychiatric examination which included a review of the other 
medical evidence of record.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dysthymia is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

